Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-11, and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohammed et al. (US PGPub 2018/0061271 publ. Mar. 1, 2018).
As to Claim 1, 7, and 13, Mohammed teaches an electronic system, comprising:
a communication device (Figure 1, item 125; ¶24 teaches “device 125 (e.g. a smartphone, tablet, etc.); and 
a portable electronic device, wirelessly connected to the communication device, wherein the portable electronic device comprises  (Figure 3, item 110) a processor (¶45 teaches “beaded-smart device may include an active beat, the active bead may include at least one processor, at least one sensor”), 
a communication circuit (¶44 teaches that bead 110 may communicate with the wristband 115 by a near field communication component), 
a first sensor (¶25 teaches that each bead and wristband may contain a sensor; therefore one of ordinary skill can readily infer that at least one sensor is needed to determine user position; ¶44 see discussion regarding “sujud”), 
a second sensor (¶45 teaches at least one processor and at least one sensor to “an activity manipulating the beaded-string smart device”; ¶50 explicitly teaches the beads may include short-wave radio and accelerometers), and 
a plurality of spheres connected to each other, the processor is connected to the communication circuit, the first sensor and the second sensor, the processor, the communication circuit, the first sensor and the second sensor are disposed in a first sphere of the plurality of spheres, the first sensor generates an angular velocity signal and the second sensor generates an acceleration signal in response to a sphere moving operation, the processor determines whether the angular velocity signal conforms to a first signal model, the processor adjusts a trigger threshold value in response to the angular velocity signal conforming to the first signal model, the processor updates counting information in response to a signal value of the acceleration signal being higher than the trigger threshold value, and the processor transmits the counting information to the communication device (¶¶49-51 teaches “indicia” which indicated different positions which requires a trigger signal or a threshold value which are described as “indicia signature”; ¶53 teaches the use of “beads” which are inherently spherical.  There is also teaching that “the representing the major prayers said while rotating the beads.  A micro-processor may register the time each rotation took” ¶71 teaches “motion data includes rotational data and the position is calculated using the rotational data”; the skilled artisan would easily infer that the rotational data must include the acceleration data as accelerometers are the sensor of choice; therefore the position sensor of the beads and the amount of rotations of the beads are done by at least two different sensors, but all sensors detecting changes in acceleration).

As to Claim 2, 8, and 14, Mohammed teaches wherein the processor further determines whether the acceleration signal conforms to a second signal model, and the processor updates the counting information if the acceleration signal conforms to the second signal model (¶26 teaches “[t]he user 105 may begin a rotation from the head of the prayer beads where the ends of the string meet or by clicking the button on the bead 110. After completing a rotation of the entire string of beads (e.g., moving from the head all the way around the string of beads and back to the head), the bead 110 may detect that the user 105 has completed a rotation of the beads for the active chanting option. For example, the user 105 may begin their rotation starting from the head of the prayer beads and they go around the prayer beads by pulling each bead one-by-one until they return to the head of the prayer beads. The bead 110 may record a single count for each click of the counter button. This data may be stored in the on-board memory of the bead 110.” ¶30 teaches “a set of motion data for the bead 110 may be measured via at least one sensor. In an example, the set of motion data may include rotational data and the position may be calculated using the rotational data. For example, the bead 110 may contain a gyroscope and changes in the orientation of the bead 110 may be measured by the gyroscope. In an example, the set of motion data may include acceleration data. For example, the bead 110 may include an accelerometer and changes in acceleration may be measured by the accelerometer. In some examples, a position of the bead 110 in relation to the remainder of the smart device may be calculated using the set of motion data” and ¶45 teaches  “a set of parameters for a model of the activity may be received by the active bead to establish a measurable metric for at least a portion of the activity. A set of motion data may be produced via the at least one sensor for the active bead.” And ¶53 “[a]t operation 910, bead parameters are received. For example, the user may initiate setup mode from within a user interface of the prayer recognition system. The user then may input the number of beads on a set of prayer beads. At operation 915, input is received. For example, the user may begin counting through the beads for nine rounds representing the three major prayers said while rotating the beads. A microprocessor may register the time each rotation took. For example, other normalization techniques may be employed.”  From the set forth teaching presented and from the above rejection of Claim 1, the skilled artisan would readily infer that these parameters would be used to generate accurate calculations).

As to Claim 3, 9, and 15, Mohammed teaches wherein the acceleration signal reflects a position change of the first sphere caused by the sphere moving operation, and the angular velocity signal reflects an angular change of the first sphere caused by the sphere moving operation (¶30 teaches “a set of motion data for the bead 110 may be measured via at least one sensor. In an example, the set of motion data may include rotational data and the position may be calculated using the rotational data. For example, the bead 110 may contain a gyroscope and changes in the orientation of the bead 110 may be measured by the gyroscope. In an example, the set of motion data may include acceleration data. For example, the bead 110 may include an accelerometer and changes in acceleration may be measured by the accelerometer. In some examples, a position of the bead 110 in relation to the remainder of the smart device may be calculated using the set of motion data”).

As to Claim 4, 10, and 16, Mohammed teaches wherein the adjusted trigger threshold value is configured to identify an effective acceleration change caused by the sphere moving operation in a preset direction (¶30 “motion data may include rotational data and the position may be calculated using the rotational data”; ¶45 and ¶51).
As to Claim 5, 11, and 17, Mohammed teaches wherein the preset direction is a gravity direction (Figure 10 depicts the beads where the present direction is a “gravity” direction).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,915,807. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious combination of already patented claims.
Pat ‘807 Claim 1
Instant claim 1
1. An electronic system, comprising: a communication device; and a portable electronic device, wirelessly connected to the communication device, wherein the portable electronic device comprises a processor, a communication circuit, a first sensor, a second sensor, and a plurality of spheres connected to each other, the processor is connected to the communication circuit, the first sensor and the second sensor, the processor, the communication circuit, the first sensor and the second sensor are disposed in a first sphere of the plurality of spheres, the first sensor generates an angular velocity signal and the second sensor generates an acceleration signal in response to a sphere moving operation, the processor skips N pulses in the acceleration signal and estimates counting information corresponding to the sphere moving operation by using the angular velocity signal with an assistance of the acceleration signal after the N pulses is skipped, wherein N is a positive integer, and N corresponds to a number of a plurality of second spheres in the plurality of spheres, and the processor transmits the counting information to the communication device.
1. An electronic system, comprising: a communication device; and a portable electronic device, wirelessly connected to the communication device, wherein the portable electronic device comprises a processor, a communication circuit, a first sensor, a second sensor, and a plurality of spheres connected to each other, the processor is connected to the communication circuit, the first sensor and the second sensor, the processor, the communication circuit, the first sensor and the second sensor are disposed in a first sphere of the plurality of spheres, the first sensor generates an angular velocity signal and the second sensor generates an acceleration signal in response to a sphere moving operation, the processor determines whether the angular velocity signal conforms to a first signal model, the processor adjusts a trigger threshold value in response to the angular velocity signal conforming to the first signal model, the processor updates counting information in response to a signal value of the acceleration signal being higher than the trigger threshold value, and the processor transmits the counting information to the communication device.


Pat ‘807 Claim 3

3. The electronic system of claim 1, wherein the operation of estimating the counting information corresponding to the sphere moving operation by using the angular velocity signal with the assistance of the acceleration signal comprises: determining whether the angular velocity signal conforms to a first signal model; adjusting a trigger threshold value if the angular velocity signal conforms to the first signal model; and updating the counting information if a signal value of the acceleration signal is higher than the trigger threshold value.



The instant claim 1 is boarder in that it does not require the number of pulses; however, it includes the trigger thresholds which are already patented.  The instant claims are thus broader and thus fully met.  Moreover, Examiner asserts that the instant invention would also have been obvious to the skilled artisan at the time of filing because the instant is a known combination of already patented claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROY Y YI/Primary Examiner, Art Unit 2852